EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Franco Serafini on April 7, 2021.

The application has been amended as follows: 

	In claim 1, in line 8, the word --- first --- has been inserted before the word “diagnostic”.  
	In claim 1, in line 9, the word --- second --- has been inserted before the word “diagnostic”.
	In claim 1, in line 11, the word --- first --- has been inserted before the word “diagnostic”.  
	In claim 1, in lines 12-14, the limitation “the diagnostic image of the inside of the target region and the diagnostic image of the target region being of a same or a different type of diagnostic image,” has been deleted.
	In claim 1, in line 21, the limitation “of the target region” has been deleted.
	In claim 1, in line 22, the word --- first --- has been inserted before the word “diagnostic”.  

	In claim 1, in line 27, the word --- first --- has been inserted before the word “diagnostic”.  
	In claim 1, in line 32, the word --- the --- has been inserted before the word “second”.
	In claim 1, in line 34, the word “form” has been deleted and the word --- from --- inserted therefor.
	In claim 1, in line 41, the limitation --- to obtain an ultrasound image --- has been inserted after the word “space”.
	In claim 1, in line 41, the word “an” has been deleted and the word --- the --- inserted therefor.

	In claim 3, in line 2, the limitation --- first or the second --- has been inserted before the word “diagnostic”.
	In claim 3, in line 2, the limitation “of the inside of the target region and of the target region” has been deleted.
	In claim 3, in line 3, the word “form” has been deleted.

	In claim 4, in line 1, the word --- first --- has been inserted before the word “diagnostic”.
	

	In claim 5, in line 1, the limitation --- or the second --- has been inserted after the word “first”.
	In claim 5, in line 2, the word “representation” has been deleted and the word --- representations --- inserted therefor.
	In claim 5, in line 2, the limitation “either with or without markers” has been deleted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, such as previously cited Conley et al. does teach placing the markers (i.e. “skin fiducials”) on the external surface of the target region undergoing diagnostic imaging (i.e. Laser Range Data of Breast Surface or Ultrasound Imaging), wherein the markers are responsive to optical radiation and to at least an additional imaging technique for imaging the inside of the target region (i.e. MR Imaging); acquiring, by the optical scanning (i.e. Laser Range Scanning) of the target region, a first digital representation of the external surface of the target region together with the markers (see the LRS image with the markers), with the target region in the first position in space; acquiring the first diagnostic image of the inside of the target region or of a region of interest (ROI) inside the target region together with the markers by the additional imaging technique (i.e. see the MR image with the markers) with the target region in the second position in space and performing a correlation (i.e. point-without the markers and with the target region in the first position, carrying out a surface matching between the first and the second digital representations between the first and second digital representations of the external surface of the target region, computing the transition of the digital image of the inside of the target region from the second position in space to the first position in space by applying the correlation and obtaining a digital image of the inside of the target region transitioned to the first position, and performing ultrasound imaging of the target region with the target region in the first position in space to obtain an ultrasound image and registering the ultrasound image with the digital image of the inside of the target region transitioned to the first position and matched with the second digital representation of the external surface in the first position, in combination with the other claimed steps.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793